Case 2:20-cr-00130-CB Document 3 Filed 06/23/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA JUN 23 2020
, CLERK ij
UNITED STATES OF AMERICA Wes? Dist eeTRICT COURT
NN
Vv. ) Criminal No. 20~-/3o SYLVANIA
) (8 U.S.C. § 922(g)(1))
DEJUAN HILL ) [UNDER SEAL]
INDICTMENT
COUNT ONE
The grand jury charges:

On or about June 9, 2020, in the Western District of Pennsylvania, the defendant,
DEJUAN HILL, knowing he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, namely: Manufacture, Deliver, or Possess with Intent
to Manufacture Deliver a Controlled Substance, on or about September 18, 2019, at Docket No.
CP-04-CR-0000556-2019, in the Court of Common Pleas, County of Beaver, Criminal Division,
Commonwealth of Pennsylvania;
knowingly possessed, in and affecting interstate commerce, a firearm and ammunition, namely:

a. A Glock 21, .45 Caliber Pistol, bearing serial number XHH258; and

b. Approximately 23 rounds of .45 Caliber ammunition.

In violation of Title 18, United States Code, Section 922(g)(1).
Case 2:20-cr-00130-CB Document 3 Filed 06/23/20 Page 2 of 2

FORFEITURE

1. The grand jury re-alleges and incorporates by reference the allegations
contained in Count One of this Indictment for the purpose of alleging criminal forfeiture pursuant
to Title 18, United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c).

2. Asa result of the knowing commission of the violation of Title 18, United
States Code, Section 922(g)(1), charged in Count One of the Indictment, the following firearm and
ammunition, which were involved in the commission of the offense, are subject to forfeiture
pursuant to Title 18, United States Code, Section 924(d)(1):

a. A Glock 21, .45 Caliber Pistol, bearing serial number XHH258; and

b. Approximately 23 rounds of .45 Caliber ammunition.

A True Bill,

4 Foreperson

FUEL. Fo

SCOTT W. BRADY
United States Attorney
PA ID No. 88352

 
